ON APPLICATION FOR REHEARING
CLAIBORNE, J.
The plaintiff is a carpenter; he was employed to do some work as such on a building belonging to the defendant; while so engaged he fell and was injured. He sues the defendant under the Workmen’s Compensation Law. The defense is:
1. That defendant was putting up the building for himself and therefore is not liable.
2. That the defendant was not employer of plaintiff and that plaintiff was not the employee of defendant, and therefore the defendant is not liable.
1. Act 20 of 1914 p. 44 S. 2, extends its benefits to every person performing services arising out of and incidental to his employment in the course of his employer’s trade, business, or occupation in the following hazardous' trades, businesses and occupations, p. 45 line 23: “Work in any of the building or metal trades in the *300erection, construtction of any building or structural appurtenances”.
The plaintiff was therefore performing services in an occupation designated as hazardous by the statute.
The defendant in his answer “admits that his business was that of building or constructing houses”, and he testifies that his occupation is to “build houses and sell them over”.
He was building at the time of the accident six; houses; he gave the contract for the carpenter work to one Hayes Willis for $325, for each house; and the slating and the plumbing to different contractors; Willis employed the plaintiff. Inasmuch as the defendant was constructing these houses as “part of his business or occupation” and not as an accident, as a dwelling or other building for himself he came under the provisions of the Workmen’s Compensation Act of 1914, Hicks vs Meridian Lumber Co., 152 La. 975, 9 South. 903.
This liability is made clear by Section 6 of Act 38 of 1918 p. 52 quoted in the opinion herein. But it is said that the defendant herein is not an “employer” but the “owner”, and that the title of the Act of 1914 relates only to “the liability of an ‘employer’ and that Section 6 of Act of 1918 making ‘owners’ or other employers liable, who had not employed the workmen, is unconstitutional as violative of Sec. 16 of Article III of the Constitution of 1921.”
The Workmen’s Compensation Act must receive a liberal interpretation; Dick vs Gravel Logging Co., 152 La. 994, 95 South 99. The word “employer” used in the title of the act means the builder, the person employing the contractors, mechanics, or laborers, who are to construct the building. It is customary for the owner of land constructing a building upon it to entrust the construction to a contractor and others. In that case the contractor employs all the sub-contractors, mechanics and laborers. He is the employer. But nothing prevents the owner from dispensing with the services of a .contractor and acting in that capacity himself. In that case he is the “employer himself”, and all those employed by his contractors are employees protected by the provisions of the Act. If that definition of the words “employer” and “employee” is correct, then falls the objection of unconstitutionality made by the defendants.
But admitting that this difinition of the word “employer” is too liberal, then I am of opinion that the objection of constitutionality of Sec. 6 has been answered by the decision of my colleague.